OPINION OF THE COURT
Per Curiam.
By affidavit dated March 30, 1992, the respondent seeks an order pursuant to 22 NYCRR 603.11 permitting him to resign as a member of the Bar of the State of New York.
The respondent was admitted to the practice of law in New York by the First Judicial Department, on March 19, 1958. In *102his affidavit, respondent acknowledges that there is a pending investigation before the Departmental Disciplinary Committee, in connection with a complaint filed by a former client in which it is alleged that the respondent commingled and used client funds from his escrow account for his own personal use. The respondent states that he has reviewed the allegations made in the complaint submitted to the Departmental Disciplinary Committee, and acknowledges that if charges were preferred he could not successfully defend himself on the merits against those charges.
The affidavit of resignation complies with section 603.11 of this court’s rules governing the conduct of attorneys. The Departmental Disciplinary Committee recommends that respondent’s resignation be accepted.
Accordingly, respondent’s resignation from the Bar of the State of New York is hereby accepted and his name stricken from the roll of attorneys, effective immediately.
Sullivan, J. P., Milonas, Rosenberger, Ross and Rubin, JJ., concur.
Respondent’s resignation from the Bar of the State of New York is accepted and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.